Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This office action is in response to applicant’s Appeal Brief filed on 03/26/2021. Claims 1, 4-9 and 21-23 are currently pending with claims 2-3, 10-20 and 24 are cancelled.

Allowable Subject Matter
Claims 1, 4-9 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The office agrees with the arguments presented in the appeal brief filed on 03/26/2021, primarily with the applicant’s argument that the prior art of record fails to teach or disclose a mining machine with an electronic processor that interacts with a RFID tag on a breaker head, the electronic processor determines the type of breaker head based on the RFID tag identification data, and the electronic processor then selects what sensors to monitor based on the identified type of breaker head.
In contrast, the prior art of record discloses a mining machine with an electronic processor interaction with an RFID tag on a work tool, but the electronic process is not configured to determine a type of work tool based on an RFID tag on the work tool, the prior art of record primarily incorporates RFID tags as a means of inventory control by identifying where the work tool is and on what mining machine the work tool is mounted.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to Notice of Reference Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT HOWELL whose telephone number is (571)270-5945.  The examiner can normally be reached on M-F, 0800 - 1500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/SCOTT A HOWELL/Examiner, Art Unit 3731                                                                                                                                                                                                        06/03/2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731